DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as amended by applicants submission of 1 March 2022, are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see page 6 of the response filed 1 March 2022, with respect to the rejections of Claims 1-20 under each of 35 USC 103 and under the judicially created doctrine of obviousness-type double patenting have been fully considered and are persuasive in view of the amendments applicants have made to all of the pending claims.  Specifically, the examiner concurs that in view of the art of record which establishes the utility of topical keratolytic agents in the context of correcting meibomian gland dysfunction to correct dry eye conditions associated with contact lens use, applicants amendments which exclude patients having meibomian gland dysfunction (supported by applicants’ specification at least at paragraph [0026] of the specification as originally filed) distinguishes the instantly amended methods from those suggested by at least Nichols, Willis, and Amselem, as well as each of the claims of the ‘201 and ‘887 patents, as well as any claims issuing from the copending ‘258 application.  The rejections of Claims 1-20 have therefore been withdrawn. 

Allowable Subject Matter
Claims 1-20, as amended by applicants submission of 1 March 2022,  are ALLOWED for the reasons set forth above.
Additional searches of the art available at the time of the instant application fail to identify a rationale for applying keratolytic agents to the eye or eyelid in association with an expectation that contact lens discomfort would be treated by such a therapeutic intervention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613